Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks filed 12/29/2021, with respect to the rejection(s) of claim(s) 1 - 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Shay et al. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 – 7 and 14 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shay et al. (Generation of spatiotemporally tailored terahertz wavepackets by nonliner metasurfaces, nature comminications 10:1778 (2019) pages 1 - 6)
With regards to claim 1, Shay discloses an apparatus for generating THz (terahertz) radiation (abstract), the apparatus comprising a substrate (page 5, Methods, NLMS fabrication, lines 1-2, "glass substrate"); a planar array (page 5, Methods, NLMS fabrication, line 4, "SRR arrays"; page 3, Generation of single-cycle Hermite -Gauss wavepacket, lines 6-8, "SRRs"; Fig. 3a) of asymmetric point antennas (Fig. 3a, split-ring 
With regards to Claim 2, Shay further discloses that a characteristic size of the point antennas is less than or equal to about 250 nm (nanometers) (Fig. la, SRR arm length is illustrated as 210 nm).
With regards to claims 5 – 7, Shay further discloses that the array comprises a
rectilinear array of parallel rows and columns of same point antennas (Fig. 3a, page 3,
Generation of single-cycle Hermite-Gauss wavepacket, lines 6-8); the point antennas in a same column face a same direction (Fig. 3a, page 3, Generation of single-cycle Hermite -Gauss wavepacket, lines 6-8); the array comprises groups of columns of point antennas wherein the point antennas in a same column group face a same direction and point antennas in adjacent column groups face different directions (Fig. 3a, page 3, Generation of single-cycle Hermite - Gauss wavepacket, lines 6-8, "one half has an 
With regards to Claims 14 and 15, Shay discloses that the asymmetric point antennas are split ring resonators that exhibit surface plasmon resonances when illuminated by a pump pulse of near infrared radiation (Figa. la, 4a, "split-ring resonators", page 2, Results, lines 1-25, "split-ring resonators (SSRs)", "surface plasmon resonance of the SRR", "excite the metasurface with near-infrared (NIR) femtosecond pulses"); the split ring resonators are U shaped (page 2, Results, lines 1-3, Figs. la, 1b, 3a).
With regards to Claim 16, Shay discloses a THz spectrometer (fig.2a; page 4, Discussion, line 10, "single-shot spectroscopy") comprising: : an NLM (page 4, Discussion, line 3, "NLMS"); and a source of near infrared (NIR) radiation oriented to illuminate the NLM with pulses of NIR radiation that excite point antennas in the array of the NLM to radiate THz radiation (page 2, Results, lines 23-30, "excite the metasurface with near-infrared (NIR) femtosecond pulses ...,which leads to single-cycle THz field generation", Fig. 2a, 2b; page 5, Methods, Generation and measurement of THz beams, lines 1-6, laser source is used for generation of 1550 nm pump beam).
With regards to Claims 17-19, Shay discloses that the pulses have temporal Durati in less than or equal to about 100 fm (femtoseconds), less than or equal to about 75 fm, or less than or equal to about 50 fm (page 5, Methods, Generation and measurement of THz beams, lines 1-6, laser pulses have temporal duration of 35 fs); the pulses have a pulse energy less than or equal to about 3.5 mJ (page 5, Methods, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shay in view of Liu et al. (US Patent 9,219,314 B2)
With regards to claim 3, Shay discloses the claimed invention according to claim 2 but fails to expressly disclose the array comprises different shapes. 
Liu discloses an artificial electromagnetic material includes at least one material sheet. Each material sheet includes a substrate and a plurality of artificial microstructures attached to the substrate. Each substrate is virtually divided into multiple of substrate units arranged into an array. A pair of artificial microstructures is attached to each substrate. The pair of artificial microstructures includes a first artificial microstructure and a second artificial microstructure with different shapes. The dielectric constant of artificial electromagnetic materials gradually increases from zero in a certain 
In view of the utility, to meet some needs of special situations in the needed frequency range, it would have been obvious to a person of ordinary skill of the art at the time the invention was made to modify Shay to include the teachings such as that taught by Liu. 
With regards to claim 4, Shay modified by Liu discloses density distribution of antennas in the array is independent of location in the array (Figure 2). 

Claims 8 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shay
With regards to claim 8, Shay discloses the claimed invention according to claim 7 but fails to expressly disclose two adjacent column groups of point antennas as claimed. Notice that merely scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to lower the array size as claimed, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  One would have been motivated to scale the size of the array to be comprising two adjacent column groups of point antennas as claimed to meet some needs of special situation for said configuration. 
With regards to claim 9, Shay as modified according to claim 8 comprises a plurality of cycles that has the same spatial period (Figure 3). 
With regards to claim 10, Shay as modified according to claim 9 comprises a spatial period equal to about 1mm (Figures 2 and 3).
Claims 11 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shay in view of Minerbi (Nonlinear Metasurface Fresnel Zone Plates for Terahertz Generation and Manipulation, Nano Lett. 2019, 19, 6072 – 6077).
With regards to claim 11, Shay discloses the claimed invention according to claim 1 but fails to expressly disclose the array comprises concentric circles. Minerbi  discloses that the array comprises a plurality of concentric circles of same point antennas (see abstract, the nonlinear metasurface based optical element acts as an emitting Fresnel Zone Plate of tetrahertz (THz) waves; and see the abstract attached figure, the nonlinear metasurface has planar array of asymmetric point antennas which comprising a plurality of concentric circles of same point antenna). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the concentric circles such as that taught by Minerbi with Shay, since such a modification would involve only a mere change in shape and/or size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  One would have been motivated to scale the size and shape of the array to concentric circles as claimed to meet some needs of special situation for said configuration. 
With regards to Claims 12 and13, Minerbi further discloses that the array comprises groups of adjacent concentric circles of point antennas in which each .
Allowable Subject Matter
Claim 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 20, the prior art on record fails to expressly disclose or render obvious alone or in combination, the following determining a first Fourier transform equal to a Fourier transform of the spatiotemporal THz radiation for a time shift to equal to a time it takes light to propagate from the NLM to a location having coordinates (x,z) where z is a distance along an optical axis of the NLM and x is a distance perpendicular to z; determining a second Fourier transform equal to a Fourier transform of a time dependence of an electric field generated by a point antenna in the array responsive to the pump pulse for the time shift to and a time equal to (x/c) sin where angle = arctan(x/z) and c is the speed of light; determining a spatial function equal to a quotient equal to the first Fourier transform divided by the second Fourier transform; and using the spatial function to configure the array. 
It is understood that the above differentiating features provide unique non-linear metasurface (NLM) comprising an array of point antennas which is configured by using
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0197447 A1 to Luo et al. which teaches a broadband terahertz generator comprising a emitter (10) has an array of split-ring resonators (SSRs) (20) for producing terahertz (THz) emissions (25) of electromagnetic radiation (EMR) (15) in a THz spectrum between 0.1 THz and 10 THz upon energization by pulses of the EMR with a wavelength between 1.1 micro meter to 2.6 micro meter. Each SSR includes two parallel arm regions joined by a base region. The base region is perpendicular to the parallel arms regions such that a gap is created between the parallel arm regions. The SSRs are arranged in a single layer within the array.
Also see the rest currently listed in the notice of references cited by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884